Citation Nr: 1023296	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  07-34 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chronic erectile 
dysfunction to include ejaculation difficulty.

2.  Entitlement to an initial disability evaluation higher 
than 10 percent for the Veteran's post-operative bilateral 
spermatocele residuals with spermatocelectomy residuals, 
bilateral testalgia, and sensory disturbance.

3.  Entitlement to an initial disability evaluation higher 
than 10 percent for the Veteran's post-operative scrotal 
scars.


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) had active service from January 2003 
to August 2006.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Salt Lake City, Utah, Regional Office which, in pertinent 
part, established service connection for post-operative 
bilateral spermatocele residuals with spermatocelectomy 
residuals, scars, bilateral testalgia, and sensory 
disturbance; assigned a 10 percent evaluation for that 
disability; effectuated the award as of August 4, 2006; and 
denied service connection for both a skin disorder to include 
stomach and bilateral arm boils and erectile dysfunction to 
include ejaculation difficulty.  In October 2006, the Veteran 
informed the Department of Veterans Affairs (VA) that he had 
moved to Missouri and requested that his claims files be 
transferred to the St. Louis, Missouri, Regional Office (RO).  

In September 2007, the RO recharacterized the Veteran's post-
operative bilateral spermatocele residuals as post-operative 
bilateral spermatocele residuals with spermatocelectomy 
residuals, bilateral testalgia, and sensory disturbance 
evaluated as 10 percent disabling and scrotal scars evaluated 
as 10 percent disabling; granted service connection for 
stomach and bilateral arm boils; assigned a 10 percent 
evaluation for that disability; and effectuated the awards as 
of August 4, 2006.

In April 2009, the Board remanded this claim for additional 
development.  
The Board is also satisfied that there was substantial 
compliance with its remand directives.  See Stegall v. West, 
11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 
146-47 (1999).  In this regard, the RO contacted the Veteran 
and requested information from him as mandated by the Board.  
The case has been returned to the Board and is ready for 
further review.  




FINDINGS OF FACT

1.  There is no competent evidence that the Veteran currently 
has erectile dysfunction.

2.  The Veteran's post-operative bilateral spermatocele 
residuals with spermatocelectomy residuals, bilateral 
testalgia, and sensory disturbance is productive of pain 
requiring medication, but not recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than 2 
times per year) and/or requiring continuous intensive 
management.

3.  In September 2008, before the Board promulgated a 
decision, the Veteran's representative at that time submitted 
to the RO a signed, written request to withdraw the appeal 
for a higher initial rating for the Veteran's post-operative 
scrotal scars.


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic erectile 
dysfunction to include ejaculation difficulty have not been 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  The criteria for an initial disability evaluation higher 
than 10 percent for post-operative bilateral spermatocele 
residuals with spermatocelectomy residuals, bilateral 
testalgia, and sensory disturbance have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.115b, 
Diagnostic Code 7525 (2009). 

3.  The criteria for withdrawal by the appellant of his 
substantive appeal on the issue of entitlement to an initial 
disability evaluation higher than 10 percent for post-
operative scrotal scars have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The Veteran's initial evaluation claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.
 
As to the service connection claim, an undated letter is in 
the file to which the Veteran responded in March 2006.  
Another letter was sent to him in January 2008 and VCAA duty 
to notify was satisfied by way of that letter.  It fully 
addressed all notice elements.   The letter informed him of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  Here, 
the duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim by the RO.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  The Veteran was issued an SSOC in September 
2008.  Therefore, the Veteran was "provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  
Consequently, the Board finds that the duty to notify has 
been satisfied.    

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  Therefore, adequate notice 
was provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical treatment and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient records and private 
treatment records as well as the Veteran's service treatment 
records.   The Veteran was also afforded VA examinations in 
connection with his claims.  See 38 C.F.R. § 3.159(c)(4) 
(2009).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations obtained in this case are more than adequate.  
As to the initial rating claim, each examiner examined the 
Veteran and took a complete history.  The claims file was 
reviewed.   The examinations provided adequate basis for 
rating the Veteran's disorder.  As to the service connection 
claim, the Veteran was examined and his records were 
reviewed.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  Therefore, the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection for Erectile Dysfunction to include 
Ejaculation Difficulty. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v.  Brown, 4 Vet. App. 309, 314 
(1993).

The Veteran claims that he has chronic erectile dysfunction 
that is service-connected.  As there is no competent evidence 
that the Veteran currently has the disability claimed, as 
will be explained below, the Board is denying this claim.  

When the Veteran was examined by VA in March 2006, the 
Veteran stated that he is unable to achieve and maintain an 
erection more than 10-15 minutes and that prior to his 
surgery he could achieve and maintain an erection for 2-3 
hours.  The examiner stated that the Veteran did not have 
erectile dysfunction but he is able to achieve and maintain 
an erection for 10-20 minutes only secondary bilateral 
spermatocele.  On VA examination in September 2008, the 
Veteran stated that he could ejaculate with intercourse and 
that the reduction in time that he can maintain an erection 
is about 30 minutes.  He reported that formerly he could 
maintain an erection for 3-4 hours.  The examiner stated that 
it should be obvious that the Veteran does not have erectile 
dysfunction.  

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  It follows that competent evidence of a current 
disability is required to establish a valid claim for service 
connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). See also 
Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

By "disability" is generally meant "an impairment in earnings 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations." 38 C.F.R. § 4.1; 
see Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) 
(Citing with approval VA's definition of "disability" in 38 
C.F.R. § 4.1 and "increase in disability" in 38 C.F.R. § 
3.306(b)); Felden v. West, 11 Vet. App. 427, 431 (1998); see 
also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or other physical or 
mental defect.").  

The record is absent any competent medical finding that the 
Veteran has the disability claimed.  On VA examinations the 
Veteran has been found not to have the disorder.  As a 
general matter, a claimant without a medical background is 
deemed competent to allege symptoms of a current claimed 
disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (indicating competency of lay testimony to 
describe symptoms that support a later diagnosis by a medical 
professional). However, the medical inquiry taken through 
scheduling examinations did not provide indication of a 
current disability.  With respect to his claimed sexual 
dysfunction, regarding ejaculation difficulty the record 
shows that he can achieve and maintain an erection and 
ejaculates with intercourse.  The competent evidence thus 
clearly weighs against the presence of a current disability.  
Without indication of a current disability the question of 
the etiology of the disorder claimed does not require 
additional consideration.  

Hence, the preponderance of the evidence is unfavorable, and 
the benefit-of-the-doubt doctrine does not apply.  The claim 
on appeal for service connection for erectile dysfunction on 
any basis cannot prevail.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).   

Increased Initial Evaluation 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in  
the Rating Schedule represent, as far as can be practicably  
determined, the average impairment in earning capacity  
resulting from diseases and injuries incurred or aggravated  
during military service and their residual conditions in  
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1. 

The Veteran's disability is evaluated under 38 C.F.R. § 
4.115b, Diagnostic Code 7525, which provides that the 
disability shall be rated as a urinary tract infection.  
Under 38 C.F.R. § 4.115a, a 10 percent disability rating is 
warranted for a urinary tract infection requiring long-term 
drug therapy, one to two hospitalizations per year, and/or 
intermittent intensive management.  A 30 percent disability 
is warranted where there is recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than 2 
times per year) and/or requiring continuous intensive 
management.  

38 C.F.R. § 4.115a further provides that a urinary tract 
infection manifested by poor renal function shall be rated as 
renal dysfunction.  In cases of renal dysfunction, a zero 
percent evaluation is assigned for albumin and casts with a 
history of acute nephritis; or, hypertension non-compensable 
under Diagnostic Code 7101.  A 30 percent evaluation is 
warranted for albumin constant or recurring with hyaline and 
granular casts or red blood cells; or, transient or slight 
edema or hypertension at least 10 percent disabling under 
Diagnostic Code 7101.  A 60 percent evaluation is in order 
for constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 40 
percent disabling under Diagnostic Code 7101.  An 80 percent 
evaluation is warranted for persistent edema and albuminuria 
with blood urea nitrogen (BUN) of 40 to 80mg%; or, creatinine 
4 to 8mg%; or, generalized poor health characterized by 
lethargy, weakness, anorexia, weight loss, or limitation of 
exertion.  A 100 percent evaluation contemplates cases 
requiring regular dialysis, or precluding more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; or, BUN more than 80mg%; or, creatinine more 
than 8mg%; or, markedly decreased function of kidney or other 
organ systems, especially cardiovascular.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected chronic post-operative bilateral 
spermatocele residuals with spermatocelectomy residuals, 
bilateral testalgia, and sensory disturbance.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

In cases where the original rating assigned is appealed, 
consideration must be given to whether the Veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran was granted service connection for chronic post-
operative bilateral spermatocele residuals with 
spermatocelectomy residuals, bilateral testalgia, and sensory 
disturbance in a September 2006 rating decision.  The 
disability was assigned a 10 percent rating. The Veteran 
appealed this decision, contending that the severity of the 
symptoms associated with the post-operative bilateral 
spermatocele residuals with spermatocelectomy residuals, 
bilateral testalgia, and sensory disturbance warranted a 
higher rating.   

The Veteran was examined by VA in March 2006.  His medical 
records were reviewed.  He denied a history of urinary tract 
infection, urethral discharge or dysuria.  It was noted by 
way of history that he had undergone excision of the 
bilateral epididymis, testis, excision of the lesion of the 
right epididymis and excision of the localized abscess of the 
right epididymis during service.  He reported having chronic 
testicular pain on standing, walking, running and bending.  
He indicated that he did not have dysuria, hematuria, 
decreased stream of urination, urinary tract infection, blood 
or stone or renal colic.  The finding was, bilateral 
spermatocele, status post spermatocelectomy, with subsequent 
bilateral testalgia until present time in spite of taking 
different pain medications and ilioinguinal nerve block.  

VA outpatient treatment records for 2007 and 2008 have been 
reviewed.  They show that the Veteran was treated in August 
2008 and he complained of testicular pain.  

In September 2008, the Veteran underwent a VA neurological 
examination.  The claims file and service treatment records 
were reviewed.  His medical history was documented.  The 
Veteran was examined and it was noted that he did not have a 
cremasteric reflex elicited but he did have normal sensory 
response in the genital area.  The finding was, post 
spermatocele/epididymal cystectomy neuralgia.  He also 
underwent a VA genitourinary examination that same month.  
The claims file was reviewed, and his history was noted.  He 
was noted to have daytime urinary frequency 2-3 times and no 
nocturnal frequency.  He had no instances of urinary 
incontinence, urinary tract infections, renal colic or 
bladder stones or acute nephritis.  He was noted to have 
never been hospitalized for urinary tract disease.  He has 
not needed catherization, dilation, drainage or diet therapy.  
He was on no medications for this but had been taking 
Ibuprofen and Clomid for pain in the past.  The Veteran did 
not provide a specimen for an ordered urinalysis.  

Based on the foregoing evidence, the Board has determined 
that the Veteran is not entitled to a disability rating in 
excess of 10 percent for his chronic post-operative bilateral 
spermatocele residuals with spermatocelectomy residuals, 
bilateral testalgia, and sensory disturbance.  In so finding, 
the Board notes that none of the medical evidence of record 
demonstrates at any time during the appeal period that the 
Veteran experiences recurrent symptomatic infection requiring 
drainage with frequent hospitalization and/or requiring 
continuous intensive management, which would warrant a higher 
30 percent rating under Diagnostic Code 7527.  There is also 
no indication of renal involvement in the present case, as 
would warrant a higher evaluation on the basis of renal 
dysfunction.  While it is clear that the Veteran is taking 
medication and occasionally receives treatment for the 
condition, the record does not establish frequent or 
continuous treatment necessary to establish a 30 percent 
rating. 

Moreover, the Board has found no basis to assign a separate 
rating for this condition.  He has been assigned a separate 
10 percent evaluation for scars.  The Veteran has not 
complained of urinary frequency or nocturia, and none of the 
medical evidence of record substantiates any such findings.  
There is no indication from the record that the Veteran has 
complained of or been treated for voiding dysfunction and it 
was noted in September 2008 that he had normal sensory 
response.   

The Board has considered the Veteran's statements with regard 
to the severity of his testicular pain and the functional 
impact of this disability on his daily activities.  The 
Veteran has been granted a 10 percent disability rating and 
this rating encompasses any functional impairment resulting 
from the disability.  As explained above, the objective 
evidence shows that he does not have sufficient functional 
impairment to warrant a higher schedular rating.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 10 percent rating.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of those contemplated 
by the assigned rating.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.

Finally, the Veteran has not directly asserted, and the 
record does not otherwise suggest, that this disability has 
interfered with employability so as to raise a claim of 
entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 
(2009).  

Overall, the evidence does not support entitlement to an 
initial disability rating in excess of 10 percent for post-
operative bilateral spermatocele residuals with 
spermatocelectomy residuals, bilateral testalgia, and sensory 
disturbance, and the claim is denied.  38 C.F.R. §§ 4.3.  
4.7. 



Post-operative Scrotal Scars

In September 2008, the Veteran's representative at that time 
provided written notice to the RO that the Veteran wished to 
withdraw his appeal concerning entitlement to an initial 
evaluation beyond 10 percent for post-operative scrotal 
scars.  

Under 38 U.S.C.A. § 7105(d)(5), the Board has the authority 
to dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  See also 38 
C.F.R. § 20.202 (the Board may dismiss any appeal which fails 
to allege specific error or fact of law in the determination 
being appealed).  A substantive appeal may be withdrawn as to 
any or all issues at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal 
may be made by the appellant or by his or her authorized 
representative, and unless done on the record at a hearing, 
it must be in writing.  38 C.F.R. § 20.204(a).

The September 2008 request to withdraw the Veteran's appeal 
was submitted before the Board promulgated a decision.  38 
C.F.R. § 20.204(a), (b)(3).  It is in writing and is signed 
by the Veteran's then representative.  38 C.F.R. § 20.204(a).  
There is nothing in the record thereafter which would show 
that the Veteran did not intend to withdraw that issue.  
Consequently, there remain no allegations of error of fact or 
law for appellate consideration in the appeal of that issue.  
38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  Accordingly, 
the Board does not have jurisdiction to review the appeal and 
it is dismissed.




ORDER

Entitlement to service connection for chronic erectile 
dysfunction to include ejaculation difficulty is denied.  

Entitlement to an initial disability rating higher than 10 
percent for chronic post-operative bilateral spermatocele 
residuals with spermatocelectomy residuals, bilateral 
testalgia, and sensory disturbance is denied. 

The claim for an initial disability rating higher than 10 
percent for post-operative scrotal scars is dismissed.  




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


